Citation Nr: 1200841	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

It appears that the Veteran attempted to raise the issue of entitlement to an increased rating for acne vulgaris in an October 2007 authorization and consent to release information to VA (Form 21-4142), indicating dates of treatment for this skin disability, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board notes that the Veteran was most recently afforded a VA examination for mental disorders in February 2010; the examiner noted that the Veteran had 28 individual therapy sessions to treat the service-connected dysthymia and other disabilities from 2008 to the present.  Although a subsequently issued supplemental statement of the case indicates that the RO had reviewed VA treatment records for the period from January 2008 through February 2010, no such records are associated with the claims folder or contained in the electronic record (virtual VA) available to the Board.  

Moreover, in correspondence dated in January 2008, the RO replied to a Social Security Administration (SSA) request for the Veteran's records for use in evaluating a disability.  There is no indication that the RO has sought to obtain copies of SSA records.  The United States Court of Appeals for Veterans Claims has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should associate with the claims folder or add to the electronic record all pertinent VA records for the period since December 2007.  It should also obtain a copy of any SSA disability determination for the Veteran and any other pertinent documentation in the possession of the SSA.

2.  If the Veteran or his representative identifies any other pertinent evidence not already of record, the RO or the AMC should undertake appropriate development to obtain a copy of that evidence.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted, to include affording the Veteran another VA examination if the Veteran claims that the disability has increased in severity since the last VA examination to determine the degree of severity of his psychiatric disability.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

